Citation Nr: 0302296	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

3.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In his July 2000 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  In response to an August 2000 RO 
inquiry, the veteran indicated that he instead sought an RO 
hearing before a hearing officer.  He was scheduled for such 
a hearing in September 2000 but indicated in the same month 
that he would not be able to make the hearing and wanted it 
to be rescheduled "at a later date."  In a September 2000 
letter, the RO notified the veteran that there was confusion 
as to whether he actually would be able to attend a hearing.  
The veteran was requested to respond within 60 days of the 
letter and was notified that, if no response was received 
from him during that period, no hearing would be scheduled.  
The veteran did not respond to this letter, and, accordingly, 
no hearing was conducted.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Audiological testing has revealed that the veteran's 
average pure tone thresholds were 79 decibels in the right 
ear and 81 decibels in the left ear, while speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and 52 percent in the left ear.

3.  The veteran's service-connected disabilities include 
bilateral hearing loss, evaluated as 50 percent disabling; 
bilateral pes planus, with hallux valgus and bilateral 
callosities, evaluated as 30 percent disabling; residuals of 
a fracture of the left tibial plateau, evaluated as 10 
percent disabling; and hemorrhoids and a plantar wart of the 
left foot, both evaluated as zero percent disabling.

4.  The veteran's service-connected disabilities do not 
render him unable to obtain and maintain substantially 
gainful employment.  

5.  The veteran's service-connected disabilities do not 
render him in need of regular aid or attendance or 
housebound.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86 (2002); 38 C.F.R. § 4.85 (1998).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25 
(2002).

3.  The criteria for entitlement to SMC based on the need for 
aid and attendance or housebound status have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran, and he has been afforded VA 
examinations addressing the issues on appeal.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the June 2000 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  In this issuance, the RO provided the veteran 
with all applicable regulations and described the type of 
evidence that would be needed to substantiate his claims.   
The RO also cited to the provisions of 38 C.F.R. § 3.159 
(2001), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claims under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
However, given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has already 
been achieved in this case.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).



II.  Bilateral hearing loss

In an April 1968 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a zero 
percent evaluation, effective as of September 1967.   The RO 
increased this evaluation to 20 percent, effective from 
August 1982, in a December 1982 rating decision on the basis 
of decreased hearing, as shown by an October 1982 VA 
examination.   The RO further increased this evaluation to 40 
percent, effective October 1984, in a February 1985 rating 
decision on the basis of examination findings from January 
1985.  The 40 percent evaluation has since remained in effect 
and is at issue in this case. 

An October 1998 VA air conduction audiological evaluation 
revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
80
70
75
LEFT
65
70
80
75
85

The average pure tone thresholds were 71 decibels in the 
right ear and  78 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and 52 percent in the left ear.  The 
examiner noted that these results were indicative of severe 
to profound sensorineural-type hearing loss, with poor speech 
recognition bilaterally.

The veteran's July 2002 VA audiological examination revealed 
the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
85
80
85
LEFT
75
75
80
85
85

The average pure tone thresholds were 79 decibels in the 
right ear and 81 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and 64 percent in the left ear.  The examiner noted 
that these results were indicative of severe to profound 
sensorineural-type hearing loss, with poor speech recognition 
bilaterally.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2002).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (2002)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2002).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (2002)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (2002).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (2002); 38 C.F.R. §§ 4.85, 4.85a (1998); see also 64 
Fed. Reg. 25202-25210 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a subsequent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is found to be a liberalizing 
provision, as compared to the prior law or regulation, the 
Board should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2002).  

In this case, all pure tone thresholds in both of the 
veteran's ears exceed 55 decibels, signifying an "unusual 
pattern."  As such, it is incumbent upon the Board to 
determine the Roman numeral designation from either Table VI 
or Table VIA (pure tone threshold average only), whichever 
results in the higher evaluation.  In this analysis, each ear 
is evaluated separately.

With regard to each finding, the Board has considered the 
most severe scores shown during the pendency of this appeal.  
As such, the average pure tone thresholds were 79 decibels in 
the right ear and 81 decibels in the left ear (both from the 
July 2002 VA examination), while speech audiometry revealed 
speech recognition ability of 56 percent in the right ear 
(from the July 2002 VA examination) and 52 percent in the 
left ear (from the October 1998 VA evaluation).  For the 
right ear, this equates to Level VIII hearing under Table VI 
and Level VII hearing under Table VIA.  Similarly, for the 
left ear, this equates to Level VIII hearing under Table VI 
and Level VII hearing under Table VIA.  As such, using the 
highest levels for both ears (Level VIII in both ears), this 
results in a 50 percent evaluation under Table VII.  As such, 
an increased evaluation is warranted.

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to an even higher evaluation for bilateral 
hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.  In the present case, 
the "mechanical application" of the applicable diagnostic 
criteria to the evidence at hand clearly establishes a 50 
percent evaluation.  To that extent, the appeal is granted.



III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2002).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2002).  

Initially, the Board observes that the veteran's service-
connected disabilities include bilateral hearing loss, 
evaluated as 50 percent disabling; bilateral pes planus, with 
hallux valgus and bilateral callosities, evaluated as 30 
percent disabling; residuals of a fracture of the left tibial 
plateau, evaluated as 10 percent disabling; and hemorrhoids 
and a left foot plantar wart, both evaluated as zero percent 
disabling.  The combined disability evaluation is 70 percent.  
See 38 C.F.R. § 4.25 (2002).  This evaluation meets the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a) (2002), and the question thus 
becomes whether these disabilities, in and of themselves, 
precludes the veteran from securing or following a 
substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his April 1999 
application, he indicated that he had completed four years of 
high school and had last worked as a mechanic in 1972.  

The veteran underwent a VA examination in July 2002, during 
which he complained primarily about pain from his right foot 
calluses and a nonservice-connected hip injury.  He described 
slight left tibial plateau pain but denied current problems 
concerning his hemorrhoids and plantar wart.  Additionally, 
he indicated that he had retired approximately 12 years 
earlier on account of "changes in his work environment" and 
specifically stated that he did not retire due to illness.

Upon examination, the veteran was alert and oriented, albeit 
hard of hearing and with hearing aids.  He walked with 
crutches, and his left knee was minimally tender on pressure 
over the lateral inferior area and slightly deformed with 
thickening.  There was no heat, erythema, or effusion.  The 
joint was tight, without any abnormal motions.  Flexion of 
the left knee was to 130 degrees.  The examiner noted mild 
bunions over the feet, which were not tender, and healed 
scars over the first metatarsophalangeal joint from old 
bunion surgery.  There were no calluses on the plantar 
surfaces of the feet and no plantar warts, but there were 
oncotic toenails and bilateral hammertoes of the second toe.  
Also, there was a healed ulcer of the right heel, with a 
slight callus around the margin and slight tenderness to 
palpation.  Additionally, there was mild deviation of the 
great toe towards the second hammertoe.  The diagnoses 
included bilateral onychotic toenails, residuals of a left 
tibial plateau fracture, status post hemorrhoidectomy, a 
"historical" plantar wart, status post fracture of the 
right hip with internal fixation, and status post fracture of 
the left forearm and wrist with internal fixation.

In discussing the examination results, the examiner noted 
that the veteran had "severe problems" with old injuries of 
the left wrist and right hip and that such disabilities were 
"significantly disabling to interfere with his lifestyle."  
The examiner further noted that the veteran had not driven 
since he fractured his left forearm and wrist in 1995.  He 
was still able to feed and dress himself and able to leave 
the house on occasion, "but this is due to his hip problems 
that he is not leaving the house and not due to his foot 
problems."  The examiner was "surprised" that there were 
no significant calluses on either foot and no evidence of a 
plantar wart.  The heel ulcer was noted to be a result of 
vascular insufficiency, with slight pain.

In this case, the Board has reviewed the evidence of record 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  Even assuming that the veteran's overall 
disability picture renders him unemployable, the evidence of 
record indicates that such unemployability status would not 
have resulted but for such nonservice-connected disabilities 
as his left hip and right wrist disorders.  It is readily 
apparent from the July 2002 VA examination report that his 
service-connected disabilities are of secondary importance in 
terms of overall impairment.

The Board is aware that the veteran has indicated that his 
service-connected disabilities preclude employment.  That 
having been said, the veteran, as a layperson, is unable to 
provide competent testimony as to matters which require 
medical expertise, such as the nature, extent, and etiology 
of his disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Additionally, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 

IV.  SMC  

Under VA laws and regulations, SMC provided under 38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2002) is payable in cases where, 
on account of service-connected disabilities, the veteran is 
so helpless as to be in need of regular aid and attendance.  
The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2002).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: the inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
a frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); the inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; an inability to attend to the wants 
of nature; or an incapacity, whether physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  Id.

"Bedridden" status will be a proper basis for the 
determination of the need for regular aid and attendance.  
For the purposes of this paragraph, "bedridden" means that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's conditions are such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

Also, SMC may be paid to a veteran in cases where that 
veteran has a single service-connected disability rated as 
100 percent disabling and either (a) has an additional 
service-connected disability, or disabilities, independently 
rated as 60 percent disabling, which (i) is/are separate and 
distinct from the service-connected disability rated as 100 
percent disabling and (ii) involve(s) different anatomical or 
bodily symptoms; or (b) is permanently housebound by reason 
of a service-connected disability or disabilities.  The 
latter requirement is met when the veteran is substantially 
confined to his dwelling and the immediate premises as a 
direct result of service-connected disabilities, or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities will 
continue throughout the veteran's lifetime.  38 U.S.C.A. 
§ 1114(s) (West 1991 & Supp. 2002); 38 C.F.R. § 3.350(i) 
(2002).  The applicable laws and regulations contain no 
provision allowing for the consideration of nonservice-
connected disabilities in the determination of housebound 
status for the purposes of SMC.

As indicated above, the veteran's service-connected 
disabilities result in a 70 percent combined evaluation.  The 
July 2002 VA examination revealed that the veteran was still 
able to feed and dress himself.  While the examiner noted 
that the veteran only left his house on occasion, he also 
indicated that the veteran's behavior in this regard resulted 
from his hip problems, for which service connection is not in 
effect, and not his foot problems. 

The Board does not doubt that the veteran's service-connected 
disabilities have resulted in a significant level of social 
and occupational impairment.  However, the criteria for the 
need for aid and attendance under 38 C.F.R. § 3.352(a) (2002) 
simply have not been met in this case.  Likewise, there is no 
indication that the veteran is confined to his dwelling and 
the immediate premises on account of his service-connected 
disabilities.  As such, the record does not establish that 
the veteran is permanently housebound by reason of a service-
connected disability or disabilities.

Overall, the Board finds that the criteria for SMC on the 
basis of needing regular aid and attendance or at the 
housebound rate have not been met in this case, and the claim 
of entitlement to SMC must be denied.  As the preponderance 
of the evidence is against the veteran's claim for this 
benefit, the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002) is not applicable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

A 50 percent evaluation for bilateral hearing loss is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to TDIU is denied.  

The claim of entitlement to SMC based on the need for aid and 
attendance or housebound status is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

